        Case 2:19-cv-00808-JDP Document 28 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     XAVIER LUMAR J’WEIAL,                              Case No. 2:19-cv-00808-JDP (PC)
12
                                             Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                      MOTION TO MODIFY DISCOVERY AND
                    v.                                  SCHEDULING ORDER
14
                                                        ECF No. 24
15   K. WALLACE, et al.,
16                                        Defendants.
17

18         For good cause shown, defendants’ motion to modify the discovery and dispositive motion

19   deadlines set forth in the discovery and scheduling order dated May 21, 2020, ECF No. 17, is

20   granted. ECF No. 24. Accordingly,

21         1.    Defendants may conduct J’Weial’s deposition and bring any motion to compel within

22   90 days of the date of entry of this order; and

23         2.    Dispositive motions shall be filed within 150 days of the date of entry of this order.

24
     IT IS SO ORDERED.
25

26
     Dated:     November 19, 2020
27                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
28
     Case 2:19-cv-00808-JDP Document 28 Filed 11/20/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
